UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 001-31924 NELNET, INC. (Exact name of registrant as specified in its charter) NEBRASKA (State or other jurisdiction of incorporation or organization) 84-0748903 (I.R.S. Employer Identification No.) , SUITE 201 LINCOLN, NEBRASKA (Address of principal executive offices) (Zip Code) (402) 458-2370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of October 31, 2010, there were 36,841,793 and 11,495,377 shares of Class A Common Stock and Class B Common Stock, par value $0.01 per share, outstanding, respectively (excluding 11,317,364 shares of Class A Common Stock held by wholly owned subsidiaries). NELNET, INC. FORM 10-Q INDEX September 30, 2010 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 78 Item 4. Controls and Procedures 84 PART II. OTHER INFORMATION Item 1. Legal Proceedings 85 Item 1A. Risk Factors 86 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 86 Item 6. Exhibits 88 Signatures 89 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NELNET, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) As of As of September 30, 2010 December 31, 2009 (unaudited) Assets: Student loans receivable (net of allowance for loan losses of $50,212 and $50,887 respectively) $ 23,926,957 Student loans receivable - held for sale 2,109,440 — Cash and cash equivalents: Cash and cash equivalents - not held at a related party 13,667 12,301 Cash and cash equivalents - held at a related party 302,694 Total cash and cash equivalents 316,361 338,181 Investments - trading securities 33,082 — Restricted cash and investments 692,702 625,492 Restricted cash - due to customers 54,532 91,741 Accrued interest receivable 418,083 Accounts receivable (net of allowance for doubtful accounts of $846 and $1,198, respectively) 68,713 42,043 Goodwill 143,717 143,717 Intangible assets, net 43,352 53,538 Property and equipment, net 28,011 26,606 Other assets 113,597 104,940 Fair value of derivative instruments 128,827 193,899 Total assets $ 25,876,427 Liabilities: Bonds and notes payable $ 24,805,289 Accrued interest payable 19,727 19,831 Accrued litigation settlement charge 55,000 — Other liabilities 175,156 172,514 Due to customers 54,532 91,741 Fair value of derivative instruments 46,362 2,489 Total liabilities 27,741,965 25,091,864 Shareholders' equity: Preferred stock, $0.01 par value.Authorized 50,000,000 shares; no shares issued or outstanding — — Common stock: Class A, $0.01 par value. Authorized 600,000,000 shares; issued and outstanding 36,848,473 shares as of September 30, 2010 and 38,396,791 shares as of December 31, 2009 368 384 Class B, convertible, $0.01 par value.Authorized 60,000,000 shares; issued and outstanding 11,495,377 shares as of September 30, 2010 and December 31, 2009 115 115 Additional paid-in capital 75,636 109,359 Retained earnings 769,665 676,154 Employee notes receivable ) ) Total shareholders' equity 844,614 784,563 Commitments and contingencies Total liabilities and shareholders' equity $ 25,876,427 See accompanying notes to consolidated financial statements. 2 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share data) (unaudited) Three months Nine months ended September 30, ended September 30, Interest income: Loan interest $ 143,255 449,607 474,587 Investment interest 1,169 1,943 3,474 8,810 Total interest income 160,456 145,198 453,081 Interest expense: Interest on bonds and notes payable 68,243 76,016 178,345 328,600 Net interest income 92,213 69,182 274,736 154,797 Less provision for loan losses 5,500 7,500 16,700 23,000 Net interest income after provision for loan losses 86,713 61,682 258,036 131,797 Other income (expense): Loan and guaranty servicing revenue 33,464 26,006 106,510 81,280 Tuition payment processing and campus commerce revenue 14,527 12,987 44,704 40,373 Enrollment services revenue 36,439 30,670 105,113 88,188 Software services revenue 4,624 4,600 14,467 16,424 Other income 9,432 5,846 25,188 20,298 Gain on sale of loans and debt repurchases, net 9,885 14,036 28,821 27,571 Derivative market value and foreign currency adjustments and derivative settlements, net ) 7,740 ) 2,740 Total other income 72,980 101,885 280,486 276,874 Operating expenses: Salaries and benefits 41,085 36,398 122,691 113,322 Other operating expenses: Litigation settlement 55,000 — 55,000 — Cost to provide enrollment services 23,709 20,323 69,845 56,208 Professional and other services 11,428 6,584 37,820 20,382 Depreciation and amortization 7,577 8,769 24,350 28,379 Restructure expense 4,751 3,340 6,020 6,628 Occupancy and communications 3,632 3,194 10,672 12,330 Postage and distribution 2,911 1,958 8,488 7,100 Advertising and marketing 2,403 1,936 8,386 5,632 Trustee and other debt related fees 1,097 2,387 3,445 7,487 Other 6,694 7,773 25,495 25,121 Total other operating expenses 119,202 56,264 249,521 169,267 Total operating expenses 160,287 92,662 372,212 282,589 Income (loss) before income taxes ) 70,905 166,310 126,082 Income tax benefit (expense) 226 ) ) ) Net income (loss) $ ) 46,404 103,947 80,062 Earnings (loss) per common share: Net earnings (loss) - basic $ ) 0.93 2.09 1.60 Net earnings (loss) - diluted $ ) 0.93 2.08 1.60 Dividends paid per common share $ — 0.21 — Weighted average common shares outstanding: Basic 48,938,333 49,611,423 49,460,625 49,432,165 Diluted 48,938,333 49,808,856 49,663,505 49,633,290 See accompanying notes to consolidated financial statements. 3 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (LOSS) (Dollars in thousands, except share data) (unaudited) Preferred Class A Class B Additional Employee Total stock Common stock shares Preferred common common paid-in Retained notes shareholders’ shares Class A Class B stock stock stock capital earnings receivable equity Balance as of June 30, 2009 — 38,325,492 11,495,377 $ — 383 115 107,959 574,179 ) 681,187 Comprehensive income: Net income — 46,404 — 46,404 Issuance of common stock, net of forfeitures — 31,403 — — 1 — 241 — — 242 Compensation expense for stock based awards — 349 — — 349 Repurchase of common stock — ) — — (1
